             Case 1:18-cv-02287 Document 1 Filed 10/02/18 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                    )
CHARLES OMOREGBEE,                                  )
14903 Dennington Drive                              )
Bowie, Maryland 20721,                              )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )
                                                    )     Civil Action No. 1:18-cv-002287
FIRST COAST SECURITY SOLUTIONS, INC.,               )
1 Independent Drive, Suite 117                      )
Jacksonville, Florida 32202,                        )
                                                    )
       Defendant.                                   )
                                                    )

                                  NOTICE OF REMOVAL

       Defendant First Coast Security Solutions, Inc. (“First Coast” or “Defendant”), by counsel,

and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, files this Notice of Removal of a civil action

from the Superior Court of the District of Columbia to the United States District Court for the

District of Columbia. In support of this Notice, First Coast states the following grounds for

removal:

       1.      On or about August 31, 2018, Plaintiff Charles Omoregbee (“Plaintiff”) filed a

Complaint against First Coast in the Superior Court of the District of Columbia (Case No. 2018

CA 006283 B). In accordance with 28 U.S.C. § 1446(a), a true and correct copy of all process,

pleadings, documents, and orders of which Defendant is aware is attached as Exhibit 1.

       2.      On September 12, 2018, Plaintiff served the Complaint on First Coast.

       3.      First Coast has not served any answer or responsive pleading to Plaintiff’s

Complaint, nor made any appearance or argument before the Superior Court of the District of

Columbia in this matter.



                                               1
             Case 1:18-cv-02287 Document 1 Filed 10/02/18 Page 2 of 4



       4.      First Coast submits this Notice of Removal without waiving any defenses to the

claims asserted by Plaintiff or conceding that Plaintiff has pled claims upon which relief can be

granted.

       5.      Removal of this case is proper under 28 U.S.C. § 1441(a), which provides in part

that “any civil action brought in a State court of which the district courts of the United States have

original jurisdiction may be removed by the defendant or the defendants, to the district court of

the United States for the district and division embracing the place where such action is pending.”

       6.      Plaintiff is a resident of Maryland. (Complaint (“Compl.”), p. 1 (caption)). First

Coast is a Florida corporation. (Compl. ¶ 3).

       7.      The amount in controversy exceeds $75,000. (See Compl., Prayer for Damages).

       8.      Therefore, this Court has original jurisdiction over this action pursuant to 28 U.S.C.

§ 1332, because Plaintiff and Defendant are completely diverse and the amount in controversy,

exclusive of interests and costs exceeds $75,000.

       9.      Venue is appropriate in this Court pursuant to 28 U.S.C. § 1441(a). The Superior

Court of the District of Columbia is located within this District and cases arising in the District of

Columbia are properly assigned to this Court.

       10.     Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is filed with this Court

within thirty (30) days after receipt by Defendants of the initial pleading, and before any

proceedings were had concerning the Complaint in the Superior Court of the District of Columbia.

       11.     Contemporaneously with this filing, Defendant is also filing a Notice of Filing of

Notice of Removal with the Clerk of the Superior Court of the District of Columbia, as required

by 28 U.S.C. § 1446(d). A true and correct copy of the Notice of Filing of Notice of Removal is




                                                  2
             Case 1:18-cv-02287 Document 1 Filed 10/02/18 Page 3 of 4



attached as Exhibit 2. Promptly upon this filing, Defendant is giving written notice of the removal

of this action to Plaintiff by serving his counsel as further required by 28 U.S.C. § 1446(d).

       WHEREFORE, First Coast respectfully requests that this action be removed from the

Superior Court of the District of Columbia to the United States District Court for the District of

Columbia.

                                              Respectfully submitted,

                                              JACKSON LEWIS P.C.

Dated: October 2, 2018                By:     /s/ Matthew F. Nieman
                                              Matthew F. Nieman (D.C. Bar No. 985382)
                                              Meredith F. Bergeson (D.C. Bar No. 241423)
                                              10701 Parkridge Boulevard, Suite 300
                                              Reston, VA 20191
                                              Tel: (703) 483-8300
                                              Fax: (703) 483-8301
                                              E-mail: niemanm@jacksonlewis.com
                                              E-mail: meredith.bergeson@jacksonlewis.com

                                              Counsel for Defendant First Coast Security Solutions, Inc.




                                                 3
             Case 1:18-cv-02287 Document 1 Filed 10/02/18 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on October 2, 2018, a true and accurate copy of Defendant’s

Notice of Removal was electronically filed with the Clerk’s Office using this Court’s CM/ECF

system and served by U.S. mail, postage prepaid, upon the following:

              Paul V. Bennett, Esq.
              Bennett & Ellison, P.C.
              2086 Generals Highway, Suite 201
              Annapolis, MD 21401
              (410) 974-6000 (Telephone)
              pbennett@belawpc.com

              Counsel for Plaintiff


                                      By:   /s/ Matthew F. Nieman
                                            Matthew F. Nieman (D.C. Bar No. 985382)
                                            JACKSON LEWIS P.C.
                                            10701 Parkridge Boulevard, Suite 300
                                            Reston, VA 20191
                                            Tel: (703) 483-8300
                                            Fax: (703) 483-8301
                                            E-mail: niemanm@jacksonlewis.com

                                            Counsel for Defendant First Coast Security Solutions, Inc.




                                               4
